20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 1 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 2 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 3 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 4 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 5 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 6 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 7 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 8 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Michael Levine Certification Pg 9 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 10 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 11 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 12 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 13 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 14 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 15 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 16 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 17 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 18 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 19 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 20 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 21 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 22 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 23 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 24 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 25 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 26 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 27 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 28 of 29
20-08949-rdd   Doc 52-2 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Michael Levine Certification Pg 29 of 29
